DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano, Satoshi et al. (JP 2011/190461 A; Nagano).
Regarding claims 1 and 3-5, Nagano teaches (see abstract, claims, examples and paragraphs [0010-0027]) a liquid crystal polyester resin composition obtained by blending 10-100 parts by weight of fibrous inorganic fillers having a number-average fiber diameter of 0.1-10 µm and a number-average fiber length of 1-100 µm relative to 100 parts by weight of  liquid crystal polyester resin. Nagano teaches in Example 2 a resin composition and molded body thereof. The resin composition containing 17 parts by weight of aluminum borate whiskers (having a number-average fiber length of 20 µm) relative to 100 parts by weight of a liquid crystal polyester resin. 
Further regards to claim 1, Nagano does not explicitly “wherein in the fibrous fillers, the number of long fibers having a fiber length of 80 µm or more contained in the fibrous fillers is 30% or less with respect to the number of the fibrous fillers” as instantly claimed.  A person skilled in the art could have easily optimized the blending amount of each component, and the fiber diameter or fiber length of fibrous fillers, in the resin composition in the ranges disclosed in In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Examiner notes claim 5 recites product by process language, “formed form the liquid crystal polyester composition.” The liquid crystal polyester composition is not a positive recitation in claim 5.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The resin molded body of Taguchi has not been shown to be different than the instant resin molded body.
Examiner suggests amending the claim to recite “The resin molded comprising the liquid crystal polyester composition according to claim 1” to remove the product-by-process claim language. 
Claim(s) 2 and 6-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Taguchi Yoshiaki et al. (WO 2013/129338 A1; Taguchi).
Regarding claims 2 and 6-8, Taguchi teaches ( see abstract, claims, examples 1-4 and paragraphs [0017-0028]) a liquid crystal polyester composition comprising a liquid crystal polyester resin (A) contains, inter alia, fibrous fillers (B1) having an average fiber diameter of 1.0 µm or less, which encompasses the instant claimed recitation of a number average fiber diameter of the fibrous fillers is 12 µm or 6 µm or less; and  an average fiber length of 5-50 µm, 
Examiner notes claim 5 recites product by process language, “formed form the liquid crystal polyester composition.” The liquid crystal polyester composition is not a positive recitation in claim 5.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The resin molded body of Taguchi has not been shown to be different than the instant resin molded body.
Examiner suggests amending the claim to recite “The resin molded comprising the liquid crystal polyester composition according to claim 1” to remove the product-by-process claim language. 
Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano, Satoshi et al. (JP 2011/190461 A; Nagano).
Regarding claims 2 and 6-8, Nagano teaches (see abstract, claims, examples and paragraphs [0010-0027]) a liquid crystal polyester resin composition obtained by blending 10-100 parts by weight of fibrous inorganic fillers having a number-average fiber diameter of 0.1-10 
Examiner notes claim 5 recites product by process language, “formed form the liquid crystal polyester composition.” The liquid crystal polyester composition is not a positive recitation in claim 5.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The resin molded body of Taguchi has not been shown to be different than the instant resin molded body.
Examiner suggests amending the claim to recite “The resin molded comprising the liquid crystal polyester composition according to claim 1” to remove the product-by-process claim language. 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Mizumoto et al.  (US 2008/0203358 A1; see abstract, claims and examples) teach resin molded article comprising a liquid crystalline polymer and a fibrous filler. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722